Per Curiam.
Whatever may have been the law in cases of lunacy at the time of this transaction, the act of 1819 is too explicit in this particular to admit of interpretation: it expressly avoids a drunkard’s contracts, made after the finding of the inquisition. But the inquisition is said not to be found, in contemplation of law, before its final confirmation, where a traverse has been taken. That construction, would accord with neither technical nor popular meaning; for the finding, which is the business of the inquest, is, in the apprehension of all men, a very different thing from the confirmation which follows a traverse, and is the business of the court. The law would be of little avail, if the estate were subjected to the drunkard’s power, perhaps, for years during the pendency of the contest. The legislature intended to apply a prompt and an effectual remedy, instead of coming to the rescue, when the mischief had been done; and it, therefore, explicitly provided, that the disability incurred by the inquisition, should not be suspended during a traverse.
Judgment affirmed.